Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00280-CV
                            ———————————
 ARTHUR J. HOLDINGS, INC., PARADISE LIVING, ET AL., Appellants
                                         V.
        BLACKBURNE & BROWN MORTGAGE FUND I, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12403


                          MEMORANDUM OPINION
      Appellants, Arthur J. Holdings, Inc. and Paradise Living, et al., filed a “Notice

of Accelerated Appeal of TI Order of April 4, 2016” in the trial court on April 4,

2016, of the order regarding temporary injunction to be entered by the trial court on

April 4, 2016. See TEX. R. APP. P. 26.1(b), 28.1(a). The next day, on April 5, 2016,
appellants filed a “Notice of Termination of Accelerated Appeal of TI Order” in the

trial court, stating that they no longer needed to pursue this appeal because their case

had been referred to mediation by the trial court and, if mediation was unsuccessful,

set for trial.1

       Although no motion to dismiss was filed by appellants, we construe the

“Notice of Termination of Accelerated Appeal of TI Order” as their voluntary

motion to dismiss and deem it to have been filed in this Court on June 21, 2016. See

TEX. R. APP. P. 2, 42.1(a)(1). While there is no certificate of conference with the

motion to dismiss, the motion contains a certificate of service on counsel for the

appellee, has been on file with this Court for more than 10 days, and no party has

responded to the motion. See TEX. R. APP. P. 9.5(d), 10.1(a)(5), 10.3(a). No other

party has filed a notice of appeal and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c).

                                     CONCLUSION
       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                     PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




1
       It was not until June 10, 2016, that the trial clerk filed an information sheet in this
       Court attaching the appellants’ notice of termination of accelerated appeal.
                                              2